THIS SECURITY AGREEMENT AND THE RIGHTS PROVIDED HEREIN ARE SUBJECT IN ALL
RESPECTS TO THE TERMS OF A SUBORDINATION AGREEMENT OF EVEN DATE HEREWITH BETWEEN
THE AGENT OF THE SECURED PARTIES AND SILICON VALLEY BANK.

SECURITY AGREEMENT

This SECURITY AGREEMENT is made as of May 29, 2007 between BlueLine Capital
Partners, LP, a Delaware limited partnership with an office located at 4115
Blackhawk Plaza Circle, Suite 100, Danville, CA 94596, as agent (hereinafter, in
such capacity, the “Agent”) for itself and the other lenders listed on the
signature page hereto (hereinafter, collectively, the “Secured Parties”) and
AXS-One Inc., a Delaware corporation with its chief executive office located at
301 Route 17 North, Rutherford, NJ 07070, Attention: President (the “Debtor”).

W I T N E S S E T H:

WHEREAS, on the date hereof, the Debtor has issued in favor of each of the
Secured Parties, Series A Convertible Promissory Notes and Series B Convertible
Promissory Notes (each a “Note” and collectively the “Notes”), in the aggregate
principal amount of Five Million Dollars ($5,000,000); such Notes have been
issued pursuant to the terms of a Convertible Note and Warrant Purchase
Agreement (the “Purchase Agreement”) of even date herewith between the Debtor
and the Secured Parties; and

WHEREAS, it is a condition precedent to the Secured Parties’ making any loans
under Purchase Agreement and the Notes or otherwise extending credit to the
Debtor that the Debtor execute and deliver to the Secured Parties this Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to extend the loans to the Debtor pursuant to the Notes, the Debtor
hereby agrees with the Secured Parties as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, (i) terms, which are defined in the Notes
and used herein, shall have the meanings ascribed to such terms in the Notes,
and (ii) terms, which are defined in the Purchase Agreement and used herein,
shall have the meanings ascribed to such terms in the Purchase Agreement.

(b) The following terms which are defined in Article 9 are used herein as so
defined: Accessions, Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Equipment, General Intangibles, Goods, Instruments,
Inventory, Investment Property, Letters of Credit, Letter-of-Credit Rights,
Payment Intangibles, Proceeds, Promissory Notes, Software and Supporting
Obligations.

 

 

1

 

--------------------------------------------------------------------------------



(c) The following terms shall have the following meanings:

“Article 9” means Article 9 of the Code as in effect from time to time.

“Code” means the Uniform Commercial Code as from time to time in effect in the
State of New York, including, specifically, Article 9.

“Collateral” shall have the meaning assigned to it in Section 2 of this Security
Agreement.

“Contracts” means the separate contracts between the Debtor and third parties
(including without limitation its customers), as the same may from time to time
be amended, supplemented or otherwise modified, including, without limitation,
(a) all rights of the Debtor to receive moneys due and to become due to it
thereunder or in connection therewith, (b) all rights of the Debtor to damages
arising out of, or for, breach or default in respect thereof and (c) all rights
of the Debtor to perform and to exercise all remedies thereunder; but excluding
any contracts, the assignment or hypothecation of which, for collateral
purposes, would result in a default or require, or cause, a forfeiture or permit
a revocation of material rights under such contract.

“Copyrights” means (a) all copyrights of the United States or any other country,
(b) all copyright registrations filed in the United States or in any other
country, and (c) all Proceeds thereof.

“Copyright License” means any Contract providing for the grant by Debtor of any
right to use any Copyright.

“Customer Contracts” means Contracts between the Debtor and its customers.

“Encumbrance” or “Encumbrances” means any security interest, mortgage, pledge,
lien, claim, charge, encumbrance, title retention agreement, lessor’s interest
under a financing lease or any analogous arrangements in any of properties or
assets of Debtor, intended as, or having the effect of, security.

“Event of Default” as defined in each Note.

“Governmental Authority” means any Federal, state, local or foreign court,
commission or tribunal, or governmental, administrative or regulatory agency,
department, authority, instrumentality or other body.

“Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), assets, liabilities, business, results of operations
or prospects of the Debtor and its subsidiaries, taken as a whole.

“Obligations” means all principal, interest, fees, charges, collateral
protection expenses, enforcement costs and other sums (in each case whether
pre-or-post petition) due or to

 

 

2

 

--------------------------------------------------------------------------------



become due and payable by Debtor to any of the Secured Parties under the Notes,
this Agreement, the Warrants or the Purchase Agreement.

“Patents” means (a) all patents of the United States and all reissues and
extensions thereof, (b) all applications for patents of the United States and
all divisions, continuations and continuations-in-part thereof or any other
country, and (c) all Proceeds thereof.

“Patent License” means any Contract providing for the grant by Debtor of any
right to manufacture, use or sell any invention covered by a Patent.

“Permitted Encumbrances” means any of the following Encumbrances that exist or
that the Debtor may create or incur or suffer to be created or incurred or to
exist : (i) liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or liens on properties to secure claims for
labor, material or supplies in respect of obligations not overdue;
(ii)  deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations; (iii)  liens of carriers, warehousemen, mechanics and
materialmen, and other like liens on properties in existence less than 180 days
from the date of creation thereof in respect of obligations not overdue;
(iv) encumbrances on real estate consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Debtor is a party, and other minor liens or encumbrances none of
which in the opinion of the Debtor interferes materially with the use of the
property affected in the ordinary conduct of business of the Debtor, which
defects do not individually or in the aggregate have a Material Adverse Effect;
(v)  purchase money security interests in or purchase money mortgages on real or
personal property to secure purchase money indebtedness, incurred in connection
with the acquisition of such property, which security interests or mortgages
cover only the real or personal property so acquired; (vi) security interests in
the sale and lease back of real and personal property, the aggregate value of
which does not exceed $500,000 during the term of the Note; or (vii) the
security interests of Silicon Valley Bank as set forth in the Subordination
Agreements of even date herewith between Silicon Valley Bank and the Secured
Parties.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other entity of whatever nature, whether public or private.

“Requirement of Law” means any requirement of law, rule, regulation or guideline
of any Governmental Authority.

“Security Agreement” means this Security Agreement, as amended, supplemented,
restated or otherwise modified from time to time.

“Software License” means any agreement, written or oral, providing for the grant
by Debtor of any right to use any Software.

 

 

3

 

--------------------------------------------------------------------------------



“Source Code” means all source code and all updates, releases and/or new
versions of the Software.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether
registered in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof or otherwise, (b) all renewals thereof, and
(c) all Proceeds thereof, including the goodwill of the business connected with
the use of and symbolized by the Trademarks.

“Trademark License” means any Contract providing for the grant by Debtor of any
right to use any Trademark.

2. Grant of Security Interest.

(a) As collateral security for the prompt and complete payment and performance
when due of the Obligations, the Debtor hereby grants to the Agent, for the
benefit of each of the Secured Parties, a security interest in all properties,
assets and rights of the Debtor now owned or at any time hereafter acquired by
the Debtor or in which the Debtor now has or at any time in the future may
acquire any right, title or interest, wherever located or situated and however
defined or classified under Article 9, including, without limitation, all of the
property described in clause (b) below (collectively, the “Collateral”).

(b) Without limitation of the foregoing, the Collateral includes all of Debtor’s
right, title and interest in the following at all times:

 

 

(i)

all Accounts;

 

(ii)

all Chattel Paper;

 

(iii)

all Commercial Tort Claims;

 

(iv)

all Contracts;

 

(v)

all Copyrights;

 

(vi)

all Copyright Licenses;

 

(vii)

all Deposit Accounts;

 

(viii)

all Documents;

 

 

4

 

--------------------------------------------------------------------------------



  

 

(ix)

all Equipment;

 

(x)

all General Intangibles;

 

(xi)

all Goods;

 

(xii)

all Instruments;

 

(xiii)

all Inventory;

 

(xiv)

all Investment Property;

 

(xv)

all Letter-of-Credit Rights;

 

(xvi)

all Letters of Credit;

 

(xvii)

all Patents;

 

(xviii)

all Patent Licenses;

 

(xix)

all Payment Intangibles;

 

(xx)

all Promissory Notes;

 

(xxi)

all Software (including, without limitation, any Source Code thereto, all
Software Licenses and any Patents or Copyrights associated therewith);

 

(xxii)

all Supporting Obligations;

 

(xxiii)

all Trademarks;

 

(xxiv)

all Trademark Licenses;

 

(xxv)

all Proceeds, all Accessions and additions thereto and all substitutions and
replacements therefor and products of any and all of the foregoing.

 

3. Rights of Agent; Limitations on Agent’s Obligations.

(a) Debtor Remains Liable under Accounts and Contracts. Anything herein to the
contrary notwithstanding, the Debtor shall remain liable under each of the
Accounts and Contracts to observe and perform all the conditions and obligations
to be observed and performed by it thereunder, all in accordance with the terms
of any agreement giving rise to each such Account and in accordance with and
pursuant to the terms and provisions of

 

 

5

 

--------------------------------------------------------------------------------



each such Contract. The Agent shall not shall have any obligation or liability
under any Account (or any agreement giving rise thereto) or under any Contract
by reason of or arising out of this Security Agreement or the receipt by the
Agent of any payment relating to such Account or Contract pursuant hereto, nor
shall the Agent be obligated in any manner to perform any of the obligations of
the Debtor under or pursuant to any Account (or any agreement giving rise
thereto) or under or pursuant to any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto) or under any Contract, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

(b) Notice to Account Debtors and Contracting Parties. At any time after the
occurrence of an Event of Default, upon the request of the Agent acting upon the
written instruction of the Required Secured Parties, the Debtor shall notify
account debtors on the Accounts and parties to the Contracts that the Accounts
and the Contracts have been assigned to the Agent for the benefit of the Secured
Parties, and that payments in respect thereof shall be made directly to the
Agent. Upon the occurrence of an Event of Default, the Agent, may in its own
name or in the name of others communicate with account debtors on the Accounts
and parties to the Contracts to verify with them to the Agent’s reasonable
satisfaction the existence, amount and terms of any Accounts or Contracts and to
give notice to them of the Agent’s Lien against any Accounts or Contracts.

4. Representations and Warranties. The Debtor hereby represents and warrants to
the Secured Parties that (a) it is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, (b) it
has the corporate power and authority to own or hold under lease the Collateral,
to transact the business it transacts and proposes to transact, to execute and
deliver this Security Agreement and to perform the provisions hereof, (c) this
Security Agreement has been duly authorized by all necessary corporate action on
the part of the Debtor and constitutes a legal, valid and binding obligation of
the Debtor enforceable against the Debtor in accordance with its terms, except
as such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (d) the execution, delivery and performance
by the Debtor of this Security Agreement will not (i) contravene, result in any
breach of, or constitute a default under, or result in the creation of any lien
(other than those provided for in this Security Agreement) in respect of any
property of the Debtor under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, the Debtor’s articles of incorporation or
bylaws, or any other material agreement or instrument to which the Debtor is a
party or by which the Debtor or any of its properties may be bound or affected;
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Debtor, or (iii)violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to the Debtor, (e) except for the Encumbrances granted pursuant to
this Security Agreement and Permitted Encumbrances, the

 

 

6

 

--------------------------------------------------------------------------------



Debtor owns each item of the Collateral free and clear of any and all
Encumbrances or claims of others, and (f) except in connection with Permitted
Encumbrances, no security agreement, financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except such as may have been filed in favor of the Secured
Parties.

5. Covenants. The Debtor covenants and agrees with the Secured Parties that,
from and after the date of this Security Agreement until the Obligations are
paid in full:

(a) Further Documentation; Pledge of Instruments and Chattel Paper. Upon the
written request of the Secured Parties, and at the sole expense of the Debtor,
the Debtor will promptly and duly execute and deliver such further instruments
and documents and take such further action as the Secured Parties may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Security Agreement and of the rights and powers herein granted, including,
without limitation, the filing of any financing or continuation statements under
the Uniform Commercial Code in effect in any jurisdiction with respect to the
Encumbrances created hereby. The Debtor also hereby authorizes the Secured
Parties to file any such financing or continuation statement. A carbon,
photographic or other reproduction of this Security Agreement shall be
sufficient as a financing statement for filing in any jurisdiction. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument or Chattel Paper, such Instrument or Chattel
Paper shall be delivered to the Secured Parties, duly endorsed in a manner
satisfactory to the Secured Parties to be held as Collateral pursuant to this
Security Agreement.

(b) Indemnification. Following the occurrence of any Event of Default, in any
suit, proceeding or action brought by any Secured Party under any Account or
Contract for any sum owing thereunder, or to enforce any provisions of any
Account or Contract, the Debtor will save, indemnify and keep the Secured
Parties harmless from and against all expense, loss or damage suffered by reason
of any defense, setoff, counterclaim, recoupment or reduction or liability
whatsoever of the account debtor or obligor thereunder, arising out of a breach
by the Debtor of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from the Debtor.

(c) Maintenance of Records. The Debtor will keep and maintain at its own cost
and expense satisfactory and complete records of the Collateral, including,
without limitation, a record of all payments received and all credits granted
with respect to the Accounts. The Debtor will mark its books and records
pertaining to the Collateral to evidence this Security Agreement and the
security interests granted hereby. The Secured Parties shall have a security
interest in all of the Debtor’s books and records pertaining to the Collateral,
and the Debtor shall make any such books and records available to the Secured
Parties or to their representatives during normal business hours for their
review at the request of the Secured Parties upon reasonable prior notice.

 

 

7

 

--------------------------------------------------------------------------------



(d) Right of Inspection. The Secured Parties shall at all times but no more than
once every six (6) months and upon reasonable prior notice have full and free
access during normal business hours to all the books, correspondence and records
of the Debtor, and the Secured Parties or their respective representatives may
examine the same, take extracts therefrom and make photocopies thereof, and the
Debtor agrees to render to the Secured Parties, at the Debtor’s cost and
expense, such clerical and other assistance as may be reasonably requested with
regard thereto; provided, however, that during the occurrence of an Event of
Default, the Secured Parties and their respective representatives may conduct
such examinations at any time. The Secured Parties and their representatives
shall at any reasonable time, but no more than once every six (6) months, and
upon reasonable prior notice also have the right to enter into and upon any
premises where any of the Inventory or Equipment is located for the purpose of
inspecting the same, observing its use or otherwise protecting its
interests-therein provided, however, that during the occurrence of an Event of
Default, the Secured Parties and their respective representatives may enter any
such premises at any time.

(e) Compliance with Laws. The Debtor will comply in all material respects with
all Requirements of Law applicable to the Collateral or any part thereof or to
the operation of the Debtor’s business; provided, however, that the Debtor may
contest any Requirement of Law in any reasonable manner which shall not, in the
opinion of the Secured Parties, adversely affect the Secured Parties’ rights or
the priority of its Encumbrances on the Collateral.

(f) Compliance with Terms of Contracts. The Debtor will perform and comply in
all material respects with all its obligations under the Contracts and all its
other contractual obligations relating to the Collateral except where such
nonperformance and noncompliance could not reasonably be expected to have a
Material Adverse Effect.

(g) Payment of Obligations. The Debtor will pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of its income or profits therefrom, as well as all claims of any kind
(including, without limitation, claims for labor, materials and supplies)
against or with respect to the Collateral, except that no such charge need be
paid if (i) the validity thereof is being contested in good faith by appropriate
proceedings, (ii) such proceedings do not involve any material danger of the
sale, forfeiture or loss of any of the Collateral or any interest therein and
(iii) such charge is adequately reserved against on the Debtor’s books in
accordance with generally accepted accounting principles.

(h) Limitation on Encumbrances on Collateral. The Debtor will not create, incur
or permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any Encumbrance or claim on or to the
Collateral, other than the Encumbrances created hereby or Permitted
Encumbrances, and will defend the right, title and interest of the Secured
Parties in and to any of the Collateral against other claims and demands of all
Persons whomsoever.

 

 

8

 

--------------------------------------------------------------------------------



(i) Limitations on Dispositions of Collateral. The Debtor will not sell,
transfer, lease or otherwise dispose of any of the Collateral, or attempt, offer
or contract to do so except for (x) sales of Inventory in the ordinary course of
its business, (y) licenses of Software in the ordinary course of its business
and (z) so long as no Event of Default has occurred, the disposition in the
ordinary course of business of property not material to the conduct of its
business.

(j) Limitations on Modifications, Waivers, Extensions of Contracts and
Agreements Giving Rise to Accounts. The Debtor will not (i) amend, modify,
terminate or waive any provision of any Contract or any agreement giving rise to
an Account in any manner which could reasonably be expected to materially
adversely affect the value of all Contracts and Accounts as Collateral when
examined in the aggregate or (ii) fail to exercise promptly and diligently each
and every material right which it may have under each Contract and each
agreement giving rise to an Account where such failure could reasonably be
expected to have a Material Adverse Effect on the value of all Contracts and
Accounts when examined in the aggregate.

(k) Maintenance of Equipment. The Debtor will maintain each item of Equipment in
good operating condition, ordinary wear and tear and immaterial impairments of
value and damage by the elements excepted, and will provide all maintenance,
service and repairs necessary for such purpose except where the failure to
maintain such Equipment could not reasonably be expected to have a Material
Adverse Effect.

(l) Further Identification of Collateral. The Debtor will furnish to the Agent
from time to time upon request, but no more than once per year, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Agent may reasonably request,
all in reasonable detail.

(m) Notices. The Debtor will advise the Secured Parties promptly, in reasonable
detail, (i) of any Encumbrance (other than Encumbrances created hereby or
Permitted Encumbrances) on, or claim asserted against, any of the Collateral,
(ii) of any notice sent by a Secured Party of the occurrence of an Event of
Default under such Secured Party’s Note and (iii) of the occurrence of any other
event which could reasonably be expected to have a Material Adverse Effect on
the aggregate value of the Collateral or on the Encumbrances created hereunder.

(o) Changes in Locations, Name. The Debtor shall provide Secured Parties with at
least thirty (30) days prior written notice in the event of either (i) a change
the location of its chief executive office/chief place of business or
jurisdiction of incorporation or remove its books and records from such
location, or (ii) change its name, identity or corporate structure to such an
extent that any financing statement filed by the Secured Parties in connection
with this Security Agreement would become seriously misleading.

(p) Patents, Copyrights, Software, Trademarks and General Intangibles.

 

 

9

 

--------------------------------------------------------------------------------



(i) Whenever Debtor shall file an application for the registration of any
Patent, Software or Trademark with the United States Patent and Trademark Office
or any Copyright or Software with the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, Debtor shall report such filing to the Secured Parties within five (5)
business days after the last day of the fiscal quarter in which such filing
occurs.

(ii) The Debtor shall execute and deliver any and all agreements, instruments,
documents, and papers as the Secured Parties may reasonably request to evidence
the Secured Parties’ security interest in any Patent, Copyright, Software,
General Intangible or Trademark and the goodwill of Debtor relating thereto or
represented thereby, and Debtor hereby constitutes the Agent as its
attorney-in-fact to execute and file all such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power being coupled with an interest is irrevocable until the Obligations are
paid in full.

(iii) The Debtor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue each application (and to
obtain the relevant registration) and to maintain each registration of any
registered Patents, Copyrights, Software, General Intangibles or Trademarks,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

(iv) In the event that any material Patent, Copyright, Software, General
Intangible or Trademark included in the Collateral is infringed, misappropriated
or diluted by a third party, Debtor shall promptly notify the Agent after it
learns thereof and shall, unless Debtor shall reasonably determine that such
Patent, Copyright, Software, General Intangible or Trademark is of negligible
economic value to Debtor, promptly sue for infringement, misappropriation or
dilution, to seek injunctive relief where appropriate and to recover any and all
damages for such infringement, misappropriation or dilution, or take such other
actions as Debtor shall reasonably deem appropriate under the circumstances to
protect such Patent, Copyright, Software, General Intangible or Trademark.

(q) Insurance. Debtor, at its expense, shall keep the Collateral insured against
loss or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, are reasonable given the nature of Debtor’s business
and the type and use of Collateral. Debtor shall also maintain insurance
relating to Debtor’s business, ownership and use of the Collateral in amounts
and of a type that are customary to businesses similar to Debtor’s. All such
policies of insurance shall be in such form, with such companies, and in such
amounts as are reasonably satisfactory to the Agent. All such policies of
property insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to the Agent, showing the Agent as an additional loss payee
thereof, and all liability insurance policies shall show the Agent as an
additional insured and shall

 

 

10

 

--------------------------------------------------------------------------------



specify that the insurer must give at least twenty (20) days notice to the Agent
before canceling its policy for any reason. Upon the Agent’s request, Debtor
shall deliver to the Agent certified copies of such policies of insurance and
evidence of the payments of all premiums therefor. All proceeds payable under
any such policy shall, at the option of the Agent, be payable to the Agent to be
applied on account of the Obligations in such order as the Agent shall elect.

(r) Commercial Tort Claims. The Debtor shall promptly notify the Agent in
writing upon incurring or otherwise obtaining a Commercial Tort Claim against
any third party, and upon request of the Secured Parties, promptly enter into an
amendment to this Security Agreement and do such other acts or things deemed
appropriate by the Secured Parties to give the Secured Parties a security
interest in any such Commercial Tort Claim.

6. Agent’s Appointment as Attorney-in-Fact.

(a) Powers. During the existence of an Event of Default, the Debtor hereby
irrevocably constitutes and appoints the Agent with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Debtor and in the name of Debtor or in its
own name, from time to time in the Agent’s discretion upon instruction from the
Required Secured Parties, for the purpose of carrying out the terms of this
Security Agreement, to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Security Agreement, and, without limiting the
generality of the foregoing, Debtor hereby gives the Agent the power and right,
on behalf of Debtor, without notice to or assent by Debtor, to do the following:
to pay or discharge taxes and Encumbrances (other than Permitted Encumbrances)
levied or placed on the Collateral (upon written instruction of the Required
Secured Parties), to effect any repairs or any insurance called for by the terms
of this Security Agreement and to pay all or any part of the premiums therefor
and the costs thereof (upon written instruction of the Required Secured
Parties); and during the existence of an Event of Default and only upon written
instruction of the Required Secured Parties, (A) to direct any party liable for
any payment under any of the Collateral to make payment of any and all moneys
due or to become due thereunder directly to the Secured Party or as the Secured
Party shall direct; (B) to ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral; (C) to sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Collateral; (D) to commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against Debtor with respect to any Collateral; (F)
to settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as the Agent may deem appropriate; (G) to assign any Patent, Copyright,
Software, General Intangible or Trademark (along with the goodwill of the
business to which any such Trademark pertains), throughout the world for such
term or

 

 

11

 

--------------------------------------------------------------------------------



terms, on such conditions, and in such manner, as the Agent shall determine; and
(H) generally, to sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Agent were the absolute owner thereof for all purposes, and to do, at the
Agent’s option and Debtor’s expense, at any time, or from time to time, all acts
and things which the Agent, with the consent and instruction of the Required
Secured Parties, deems necessary to protect, preserve or realize upon the
Collateral and the Agent’s Encumbrances thereon and to effect the intent of this
Security Agreement, all as fully and effectively as Debtor might do. In
addition, the Debtor hereby irrevocably constitutes and appoints the Agent with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Debtor and in the name
of Debtor or in its own name, from time to time in the Agent’s discretion, for
the purpose of perfecting the Agent’s Lien against the Collateral, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish such purpose. The Debtor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. The powers of attorney in this subsection are powers coupled with
an interest and shall be irrevocable.

(b) Other Powers. The Debtor also authorizes the Agent, at any time and from
time to time, to execute, in connection with the sale provided for in Section 9
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.

(c) No Duty on Agent’s Part. The powers conferred on the Agent hereunder are
solely to protect Agent’s interests in the Collateral and shall not impose any
duty upon the Agent to exercise any such powers. The Agent shall be accountable
only for amounts that it or the Secured Parties actually receive as a result of
the exercise of such powers, and none of them nor any of their officers,
directors, or employees shall be responsible to Debtor for any act or failure to
act hereunder, except for its own gross negligence or willful misconduct.

7. Performance by Agent of Debtor’s Obligations. If Debtor fails to perform or
comply with any of its agreements contained herein and the Agent, upon written
instruction of the Required Secured Parties, shall itself perform or comply, or
otherwise cause performance or compliance, with such agreement, the reasonable
expenses of the Agent incurred in connection with such performance or
compliance, together with interest thereon at a rate per annum equal to 15%,
shall be payable by Debtor to the Agent on demand and shall constitute
Obligations secured hereby.

8. Proceeds. In addition to the rights of the Agent specified in Section 3 with
respect to payments of Accounts, it is agreed that during the existence of an
Event of Default (a) all Proceeds received by the Debtor consisting of cash,
checks and other near-cash items shall be held by the Debtor in trust for the
Secured Parties, segregated from other funds of the Debtor, and shall, forthwith
upon receipt by the Debtor, be turned over to the Agent in the exact form
received by the Debtor (duly endorsed by the Debtor to the Agent), and (b) any
and all such Proceeds received by the Agent (whether from the Debtor or
otherwise) may, in the sole

 

 

12

 

--------------------------------------------------------------------------------



discretion of the Agent upon written instruction of the Required Secured
Parties, be held by the Agent as collateral security for, and/or then or at any
time thereafter may be applied by the Agent, pro ratably against, the
Obligations or in such order as the Required Secured Parties may elect. Any
balance of such Proceeds remaining after the Obligations shall have been paid in
full, shall be paid over to the Debtor or to whomsoever may be lawfully entitled
to receive the same.

9. Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Agent, at the written direction of the Required Secured Parties,
may exercise, in addition to all other rights and remedies granted to it in this
Security Agreement and in any other instrument or agreement securing, evidencing
or relating to the Obligations, all rights and remedies of a secured party under
the Code. Without limiting the generality of the foregoing, the Agent at written
direction of the Required Secured Parties, during the existence of an Event of
Default and without further demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon Debtor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Agent or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Each purchaser at
any such sale shall hold the Collateral sold absolutely free from any claim or
right on the part of the Debtor, and Debtor hereby waives (to the extent
permitted by law) all rights of redemption, stay, or appraisal that it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each of the Secured Parties shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in Debtor, which
right or equity is hereby waived or released, and in connection herewith to
credit bid the Obligations with the proceeds that would otherwise be payable to
such Secured Party. The Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. To the extent permitted by law,
Debtor hereby waives any claims against Agent arising because the price at which
any Collateral may have been sold at a private sale was less than the price that
might have been obtained at a public sale. The Debtor further agrees, at the
Agent’s request upon instruction from the Required Secured Parties, to assemble
the Collateral and make it available to the Agent at places, which the Agent
shall reasonably select, whether at Debtor’s premises or elsewhere. The Agent
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Agent hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
in such order as the Required Secured Parties may elect, and only after such
application and after the payment by Agent of any other amount required by any
provision of law, including, without limitation, any

 

 

13

 

--------------------------------------------------------------------------------



provision of the Code, need the Agent account for the surplus, if any, to
Debtor. To the extent permitted by applicable law, Debtor waives all claims,
damages and demands it may acquire against the Agent or any Secured Party
arising out of the exercise by Agent of any of its rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition. The Debtor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the obligations and the fees and
disbursements of any attorneys employed by Agent to collect such deficiency.
Debtor hereby agrees that any sale or other disposition of the Collateral
conducted in conformity with reasonable commercial practices of banks, insurance
companies, or other financial institutions in the city and state where Agent is
located in disposing of property similar to the Collateral shall be deemed to be
commercially reasonable.

10. Limitation on Duties Regarding Preservation of Collateral. The Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Article 9 or otherwise, shall be to deal
with it in the same manner as any Secured Party deals with similar property for
its own account. Neither the Agent nor any of its directors, officers, agents or
employees shall be liable for failure to demand, collect or realize upon all or
any part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
Debtor or otherwise.

11. Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

12. Agent. Each Secured Party hereby designates and appoints the Agent to serve
in accordance with the terms and conditions of this Agreement, and the Agent
hereby agrees to act as such, upon the terms and conditions provided in this
Agreement. The Agent may execute any of its duties under this Agreement by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent or other document or conversation believed by it to
be genuine and correct. The Agent shall be fully justified in failing or
refusing to take any action unless it first receives such advice or concurrence
from the Required Secured Parties. The Agent shall be under no obligation to
take any action to protect, preserve or enforce any rights or interests in the
Collateral or to take any action toward the execution or enforcement of the
rights and remedies hereunder, whether on its own motion or on the request of
any other Person, which in the opinion of the Agent may involve loss, liability
or expense to it, unless the Debtor and/or one or more Secured Parties shall
offer and furnish security or indemnity, reasonably satisfactory to the Agent,
against loss, liability and expense to the Agent. As used herein, “Required
Secured Parties” means, as of any date, the Secured Parties holding at least a
majority of the outstanding principal amount of the Notes on such date. The
Agent shall in all cases be fully protected in acting or refraining from acting
in accordance with a request or consent of the Required Secured Parties and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of the Secured Parties. The Agent will not be deemed to have knowledge
or notice of the occurrence of any Event of Default except with respect to
payment default required to be paid to the Agent in its individual capacity,
unless the Agent shall have received written notice from a Secured Party

 

 

14

 

--------------------------------------------------------------------------------



or the Debtor describing such default. The Agent shall use its best efforts to
notify all Secured Parties and the Debtor of any such notice. The Agent shall
take such action with respect to such default as may be reasonably and lawfully
requested by the Required Secured Parties in accordance with the terms of this
Agreement subject to the requirements set forth above for indemnification and
further subject to its right to resign under Section 13 below. In addition to
any other indemnification provided for hereunder or otherwise in favor of the
Agent, each of the Secured Parties shall indemnify upon demand the Agent and its
agents, pro rata, from and against any and all actions, causes of actions,
suits, losses, liabilities, damages and expenses, including reasonable
attorney’s fees, other than those resulting from the Agent or its agents gross
negligence or willful misconduct. The Agent shall not be required to advance,
expend or risk its own funds or otherwise incur personal liability in the
performance of its duties or in the exercise of any rights or remedies
hereunder. All funds expended by the Agent hereunder (including, without
limitation, funds expended for reasonable attorney’s fees) shall be promptly
reimbursed by the Debtor and/or the Secured Parties upon demand from the Agent
(together with interest thereon at a rate per annum equal to 8% from ten days
following the date of demand). Nothing shall limit or restrict the right of the
Agent in its individual capacity to be a holder of Notes and to exercise its
rights thereunder, including, without limitation, its right to vote as a Secured
Party as part of the Required Secured Parties. The Agent shall not be liable or
responsible in any way for any diminution in the value of the Collateral or any
act or default of any warehouseman, carrier, forwarding agency, or other Person
whomsoever, but the same shall be at the sole risk of the Debtor and/or the
Secured Parties. Unless instructed in writing by the Required Secured Parties
and indemnified by the Secured Parties, the Agent shall not be responsible for
effecting any filings with the United States Patent and Trademark Office or the
United States Copyright Office with respect to any of the Collateral. The Agent
makes no representation or warranty as to the validity, sufficiency or
enforceability hereof or of the Collateral or as to the value, title, condition,
or adequacy of insurance on, or otherwise with respect to, the Collateral. The
Agent shall not be accountable to anyone for the use or application of the
proceeds of the Notes. The Agent makes no representation or warranty as to the
attachment, perfection or priority of the security interests and liens
contemplated hereby.

13. Resignation of Agent. The Agent may resign at any time by giving twenty (20)
days prior written notice thereof to the Secured Parties and the Debtor. Upon
any such resignation, the Required Secured Parties shall have the right to
appoint a successor Agent. Unless an Event of Default shall have occurred and be
continuing, such successor Agent shall be reasonably acceptable to the Debtor.
If no successor Agent shall have been so appointed by the Required Secured
Parties and shall have accepted such appointment within fifteen (15) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Secured Parties, appoint a successor Agent. If no such
successor can be found or appointed, a successor Agent may be appointed, upon
application of the retiring Agent or any Secured Party, by any court of
competent jurisdiction. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.

14. Severability. Any provision of this Security Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such

 

 

15

 

--------------------------------------------------------------------------------



prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
All covenants and other agreements contained in this Security Agreement by or on
behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns whether so expressed or not.

15. Paragraph Headings. The paragraph headings used in this Security Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof. This
Security Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

16. No Waiver; Cumulative Remedies. The Agent shall not, by any act (except by a
written instrument), delay, indulgence, omission or otherwise, be deemed to have
waived any right or remedy hereunder or to have acquiesced in any default or in
any breach of any of the terms and conditions hereof. No failure to exercise,
nor any delay in exercising, on the part of the Agent, of any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Agent or any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that the
Agent would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any rights or remedies provided by law. THIS SECURITY AGREEMENT
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE
PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK EXCLUDING
CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

17. Jurisdiction; Venue; Service of Process. This Agreement shall be subject to
the exclusive jurisdiction of the Federal District Court, Southern District of
New York and if such court does not have proper jurisdiction, the State Courts
of New York County, New York. The parties to this Agreement agree that any
breach of any term or condition of this Agreement shall be deemed to be a breach
occurring in the State of New York by virtue of a failure to perform an act
required to be performed in the State of New York and irrevocably and expressly
agree to submit to the jurisdiction of the Federal District Court, Southern
District of New York and if such court does not have proper jurisdiction, the
State Courts of New York County, New York for the purpose of resolving any
disputes among the parties relating to this Agreement or the transactions
contemplated hereby. The parties irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement, or any judgment entered by any court in respect hereof brought
in New York County, New York, and further irrevocably waive any claim that any
suit, action or proceeding brought in Federal District Court, Southern District
of New York and if such court does not have proper jurisdiction, the State
Courts of New York County, New York has been brought in an inconvenient forum.
Each of the parties hereto consents to process being served in any such suit,
action or proceeding, by mailing

 

 

16

 

--------------------------------------------------------------------------------



a copy thereof to such party at the address in effect for notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 17 shall affect
or limit any right to serve process in any other manner permitted by law.

18. Notices. Notices hereunder shall be given to the Debtor, the Agent and each
Secured Party in the manner set forth in the Purchase Agreement of even date
herewith between the Debtor and each of the Secured Parties and at the addresses
set forth therein.

19. Termination. Upon the repayment in full of all Obligations, this Security
Agreement shall terminate, the Secured Parties shall deliver any release of the
Encumbrances created under this Security Agreement that Debtor may reasonably
request (at the cost of the Debtor), and the Secured Parties shall return to the
Debtor all Collateral then in its possession, custody, or control, and this
Security Agreement shall terminate without further action by the Party and be of
no further force and effect.

[intentionally left blank - signature page follows]

 

 

17

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

AXS-ONE INC.



 

By: 


/s/ William P. Lyons

 

 

 

Name: William P. Lyons

 

 

 

Title: CEO

 

 

 

BLUELINE CAPITAL PARTNERS, LP, as Agent



 

By: 


/s/

 

 

 

Name:
Title:

 

 

18

 

--------------------------------------------------------------------------------



OMNIBUS SIGNATURE PAGE TO

AXS-ONE INC.

SECURITY AGREEMENT

The undersigned, as a Secured Party, hereby executes and delivers the Security
Agreement to which this signature page is attached, which, together with all
counterparts of the Security Agreement and signature pages of the other parties
named in said Security Agreement, shall constitute one and the same document in
accordance with the terms of the Security Agreement.

 

 

 

Print Name:

 



 

By: 


/s/

 

 

Name:

 

 

 

Title:

 

 

19

--------------------------------------------------------------------------------